Mb. Justice Wole
delivered the opinion of the court.
The failure to admit the letter of the Commissioner of Sanitation was not error. It was immaterial to the issue of whether the defendant had or had not sold bread not duly wrapped, inasmuch as it only transcribed a rule of the health service already made a part of the law. It said that the failure to require the wrapping of Mallorca bread was a mere tolerance of the Sanitation Board. As appellant vas maintaining that his bread was like Mallorca bread, the exclusion of the letter favored rather than prejudiced him.
It makes no difference that the bread made by appellant was “sweet,” as the law requires all bread to be wrapped. The article was clearly bread. It cannot help appellant either that the board has failed to prosecute all offenders.
The judgment must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.